Name: Commission Regulation (EC) NoÃ 2118/2005 of 22 December 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 23.12.2005 EN Official Journal of the European Union L 340/18 COMMISSION REGULATION (EC) No 2118/2005 of 22 December 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 23 December 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 22 December 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 78,8 204 50,2 212 90,9 999 73,3 0707 00 05 052 121,7 204 60,0 220 196,3 628 155,5 999 133,4 0709 90 70 052 157,8 204 110,9 999 134,4 0805 10 20 052 69,0 204 52,2 220 65,0 388 22,5 624 59,8 999 53,7 0805 20 10 052 67,9 204 59,3 999 63,6 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 77,3 220 36,7 400 86,5 464 143,9 624 82,4 999 85,4 0805 50 10 052 58,5 999 58,5 0808 10 80 096 18,3 400 79,3 404 88,1 528 48,0 720 74,3 999 61,6 0808 20 50 052 125,5 400 82,4 720 51,2 999 86,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.